                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARCUS CAREY, AR0478,                                 Case No. 18-cv-02583-CRB (PR)
                                   8                   Petitioner,                            ORDER GRANTING MOTION TO
                                                                                              DISMISS PETITION AS
                                   9            v.                                            UNTIMELY AND DENYING
                                                                                              CERTIFICATE OF
                                  10    CRAIG KOENIG, Acting Warden,                          APPEALABILITY
                                  11                   Respondent.                            (ECF No. 10)

                                  12                                                     I.
Northern District of California
 United States District Court




                                  13          Petitioner, a California state prisoner incarcerated at the Correctional Training Facility in

                                  14   Soledad, California, seeks a writ of habeas corpus under 28 U.S.C. § 2254 invalidating a

                                  15   conviction and sentence from Contra Costa County Superior Court. On August 9, 2018, the court

                                  16   observed that the petition appeared untimely and ordered respondent to move to dismiss the

                                  17   petition as untimely or inform the court that a motion to dismiss is unwarranted. After seeking

                                  18   and obtaining an extension of time, respondent filed a motion to dismiss the petition as untimely

                                  19   and claims one through six as also procedurally defaulted. Petitioner has filed an opposition and

                                  20   respondent has filed a reply.

                                  21                                                   II.
                                              On July 22, 2013, petitioner pleaded no contest to two counts of forcible lewd acts on a
                                  22
                                       child and one count of a lewd act on a child under 14 and was sentenced to 22 years in prison.
                                  23   The superior court also imposed a restitution fine of $4,400. Petitioner did not appeal.
                                  24          On August 20, 2014, petitioner delivered to prison officials for mailing to the superior
                                  25   court a petition for a writ of error coram nobis. The petition was never received by the court.

                                  26          On April 30, 2015, petitioner delivered to prison officials for mailing to the superior court
                                       a motion to reduce his restitution fine. On May 11, 2015, the court denied the motion.
                                  27

                                  28
                                               On April 9, 2016, petitioner delivered to prison officials for mailing to the superior court a
                                   1
                                       second motion to reduce his restitution fine. On June 29, 2016, the court denied the motion.
                                   2
                                               On January 19, 2017, after learning that his August 20, 2014 petition for a writ of error
                                   3   coram nobis was never received by the superior court, petitioner delivered to prison officials for
                                   4   mailing to the superior court a copy of his August 20, 2014 petition for a writ of error coram
                                   5   nobis. On March 14, 2017, the court denied the petition.

                                   6           On April 9, 2017, petitioner delivered to prison officials for mailing to the superior court a
                                       petition for a wit of habeas corpus. On June 1, 2017, the court denied the petition but ordered that
                                   7
                                       the minute order memorializing petitioner’s July 22, 2013 criminal judgment be amended to
                                   8
                                       reflect that he had pleaded no contest rather than guilty.
                                   9
                                               On July 9, 2017, petitioner delivered to prison officials for mailing to the California Court
                                  10   of Appeal a petition for a writ of habeas corpus. On July 26, 2017, the court denied the petition
                                  11   with the following citations: “In re Clark (1993) 5 Cal.4th 750, 782-799; In re Robbins (1998) 18
                                  12   Cal.4th 770, 784; People v. Duvall, (1995) 9 Cal.4th 464, 474 [as to inadequate record of plea and
Northern District of California
 United States District Court




                                       sentencing]; In re Brown (1973) 9 Cal.3d 679, 682-683, disapproved on other grounds in People v.
                                  13
                                       Mendez (1999) 19 Cal.4th 1084, 1097-1098 & fn. 7; In re Chavez (2003) 30 Cal.4th 643, 651.”
                                  14
                                               On August 23, 2017, petitioner delivered to prison officials for mailing to the superior
                                  15
                                       court a petition for a writ of habeas corpus. On September 22, 2017, the court denied the petition.
                                  16           On October 6, 2017, petitioner delivered to prison officials for mailing to the California
                                  17   Court of Appeal a petition for a writ of habeas corpus. On October 20, 2017, the court denied the
                                  18   petition as follows: “Grounds 1 through 6 are repetitive of claims asserted in a prior habeas

                                  19   petition filed in this court in case No. A151835, which was denied on July 26, 2017. (In re Miller
                                       (1941) 17 Cal.2d 734, 735.) The remainder of the petition is denied, for failure to state a prima
                                  20
                                       facie case for relief.”
                                  21
                                               On December 15, 2017, petitioner delivered to prison officials for mailing to the California
                                  22   Supreme Court a petition for a writ of habeas corpus. On March 24, 2018, the court denied the
                                  23   petition.
                                  24           On April 22, 2018, petitioner delivered to prison officials for mailing to this court the

                                  25   instant federal petition for a writ of habeas corpus under 28 U.S.C. § 2254.

                                  26                                                     III.
                                  27           The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) became law on
                                  28   April 24, 1996 and imposed for the first time a statute of limitation on petitions for a writ of
                                                                                          2
                                   1   habeas corpus filed by state prisoners. Petitions filed by prisoners challenging non-capital state

                                   2   convictions or sentences must be filed within one year of the latest of the date on which: (1) the

                                   3   judgment became final after the conclusion of direct review or the time passed for seeking direct

                                   4   review; (2) an impediment to filing an application created by unconstitutional state action was

                                   5   removed, if such action prevented petitioner from filing; (3) the constitutional right asserted was

                                   6   recognized by the Supreme Court, if the right was newly recognized by the Supreme Court and

                                   7   made retroactive to cases on collateral review; or (4) the factual predicate of the claim could have

                                   8   been discovered through the exercise of due diligence. 28 U.S.C. § 2244(d)(1). Time during

                                   9   which a properly filed application for state post-conviction or other collateral review is pending is

                                  10   excluded from the one-year time limit. Id. § 2244(d)(2).

                                  11          A state prisoner with a conviction finalized after April 24, 1996, ordinarily must file his

                                  12   federal habeas petition within one year of the date his process of direct review came to an end.
Northern District of California
 United States District Court




                                  13   See Calderon v. United States Dist. Court (Beeler), 128 F.3d 1283, 1286 (9th Cir. 1997), overruled

                                  14   in part on other grounds by Calderon v. United States Dist. Court (Kelly), 163 F.3d 530 (9th Cir.

                                  15   1998) (en banc). Here, because petitioner did not appeal his July 22, 2013 criminal judgment, his

                                  16   process of direct review came to an end on September 20, 2013, when the time for filing an appeal

                                  17   expired. See Cal. Rule of Court 8.308(a) (notice of appeal must be filed within 60 days of

                                  18   criminal judgment); see also Mendoza v. Carey, 449 F.3d 1065, 1067 (9th Cir. 2006) (California

                                  19   conviction becomes final 60 days after judgment if not appealed). Petitioner therefore had until

                                  20   September 22, 2014 to file a federal habeas petition within the one-year limitations period. See

                                  21   Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001) (calculating AEDPA’s one-year

                                  22   limitation period according to Federal Rule of Civil Procedure 6(a)). But the instant federal

                                  23   petition was not delivered to prison officials for mailing to this court until April 22, 2018. It is

                                  24   untimely unless the limitations period was tolled for a substantial period of time.

                                  25                                                     A.

                                  26          AEDPA’s one-year limitation period is tolled under § 2244(d)(2) for the “time during

                                  27   which a properly filed application for State post-conviction or other collateral review with respect

                                  28   to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2)). But § 2244(d)(2) “does
                                                                                          3
                                   1   not permit the reinitiation of the limitations period that has ended before the state petition was

                                   2   filed.” Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003). Section 2244(d)(2) “can only

                                   3   serve to pause a clock that has not yet fully run. Once the limitations period is expired, collateral

                                   4   petitions can no longer serve to avoid a statute of limitations.” Rashid v. Khulmann, 991 F. Supp.

                                   5   254, 259 (S.D.N.Y. 1998).
                                              Respondent argues that although petitioner sought to file a state petition for a writ of error
                                   6
                                       coram nobis on August 20, 2014, 33 days before the one-year limitations period expired on
                                   7
                                       September 22, 2014, the petition was never received by the superior court and therefore was not
                                   8   properly filed and did not toll the limitations period under § 2244(d)(2). And by the time
                                   9   petitioner properly filed an application for post-conviction relief in the superior court (his April
                                  10   30, 2015 motion to reduce his restitution fine), the limitation period had expired. But whether

                                  11   petitioner’s August 20, 2014 state petition was properly filed and tolled the limitations period
                                       under § 2244(d)(2) is not as straightforward as respondent suggests.
                                  12
Northern District of California
 United States District Court




                                              Under the law of the circuit, the one-year limitations period is tolled under § 2244(d)(2)
                                  13
                                       pursuant to the “mailbox rule” starting on the day the prisoner delivers his state petition to prison
                                  14
                                       officials for forwarding to the court. See Stillman v. LaMarque, 319 F.3d 1199, 1201 (9th Cir.
                                  15   2003); Anthony v. Cambra, 236 F.3d 568, 574-75 (9th Cir. 2000). The mailbox rule applies even
                                  16   where the prisoner’s petition is never received by the court so long as the prisoner “diligently
                                  17   follows up once he has failed to receive a disposition from the court after a reasonable period of
                                       time.” Huizar v. Carey, 273 F.3d 1220, 1223 (9th Cir. 2001). Here, the record shows that after
                                  18
                                       petitioner received the superior court’s denial of his April 9, 2016 motion to reduce his restitution
                                  19
                                       fine, he inquired about his August 20, 2014 petition for a writ of error coram nobis and learned
                                  20
                                       that the petition was never received by the superior court. He then resubmitted his August 20,
                                  21   2014 petition to the superior court. This shows reasonable diligence on petitioner’s part. See id.
                                  22   at 1224 (noting that 21 months is not an unusually long time to wait for a court’s decision). Under
                                  23   the circumstances, the mailbox rule applies to the petition for a writ of error coram nobis petitioner

                                  24   delivered to prisoner officials for mailing to the superior court on August 20, 2014 but which the
                                       superior court never received, see id., and the one-year limitations period started tolling under §
                                  25
                                       2244(d)(2) on August 20, 2014, see Stillman, 319 F.3d at 1201; Anthony, 236 F.3d at 574-75.
                                  26
                                              But unfortunately for petitioner, his federal petition is still untimely. On August 20, 2014,
                                  27   when petitioner delivered his petition for a writ of error coram nobis to prison officials for mailing
                                  28   to the superior court, the one-year limitations period had run unabated since petitioner’s criminal
                                                                                          4
                                       judgment became final on September 20, 2013 and only 33 days remained before it expired on
                                   1
                                       September 22, 2014. Even if the one-year limitations period was tolled under § 2244(d)(2)
                                   2
                                       without interruption from August 20, 2014 until the California Supreme Court denied petitioner’s
                                   3   final state petition on March 14, 2018 (which is unlikely in view of the gaps between the various
                                   4   rounds of motions and petitions petitioner filed in the state courts), petitioner had only 33 days
                                   5   after March 14, 2018 (or until April 16, 2018) to file a timely federal petition. But petitioner did

                                   6   not deliver his federal petition to prison officials for mailing to the court (and thereby file it under
                                       the mailbox rule) until April 22, 2018. It is untimely.
                                   7
                                                                                          B.
                                   8
                                              Petitioner asserts that his federal petition is not subject to AEDPA’s one-year limitations
                                   9
                                       period because his sentence “was unauthorized” and that his federal petition is timely because he
                                  10   “cited previously unavailable case authority.” Opp’n (ECF No. 11) at 1. But petitioner sets forth
                                  11   no authority in support of his contention that challenging his sentence as unauthorized somehow
                                  12   excuses him from AEDPA’s one-year limitations period and the court is not aware of any such
Northern District of California
 United States District Court




                                       authority. Nor does petitioner set forth any specific allegation in support of his assertion that his
                                  13
                                       federal petition is timely because he cited previously unavailable case authority. In fact, he
                                  14
                                       provides no basis or support whatsoever for even an arguable claim that the one-year limitations
                                  15
                                       period began running at a date later than the date on which his criminal judgment became final
                                  16   (i.e., September 20, 2013) because of a constitutional right “newly recognized by the Supreme
                                  17   Court and made retroactively applicable to cases on collateral review.” 28 U.S.C. § 2244(d)(1)(C).
                                  18          Petitioner is not entitled to equitable tolling either. The Supreme Court has made clear that

                                  19   a petitioner is entitled to equitable tolling only if he shows (1) that he has been pursuing his rights
                                       diligently, and (2) that some extraordinary circumstance stood in his way and prevented timely
                                  20
                                       filing. Holland v. Florida, 560 U.S. 631, 649 (2010). Petitioner makes no such showing – that he
                                  21
                                       may have made some mistaken assumptions and/or miscalculations along the way is not a valid
                                  22   basis for equitable tolling. Cf. Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (pro se
                                  23   petitioner’s lack of legal sophistication is not, by itself, an extraordinary circumstance warranting
                                  24   equitable tolling). Nor is this one of those rare cases where the petitioner has made a showing of

                                  25   actual innocence compelling that “his otherwise time-barred claims [be] heard on the merits.” Lee
                                       v. Lampert, 653 F.3d 929, 932 (9th Cir. 2011) (en banc).
                                  26

                                  27                                                     IV.

                                  28          For the foregoing reasons, respondent’s motion to dismiss the petition as untimely (ECF

                                                                                           5
                                   1   No. 10) is GRANTED.1

                                   2          Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of

                                   3   appealability (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that “jurists

                                   4   of reason would find it debatable whether the petition states a valid claim of the denial of a

                                   5   constitutional right and that jurists of reason would find it debatable whether the district court was

                                   6   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 25, 2019

                                   9                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       1
                                  28    The court need not address respondent’s additional argument that claims one through six are also
                                       procedurally defaulted.
                                                                                       6
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        MARCUS CAREY,
                                   5                                                          Case No. 3:18-cv-02583-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        SCOTT KERNAN, et al.,
                                   8
                                                       Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on April 25, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  14
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Marcus Carey ID: AR-0478
                                       Correctional Training Facility (CTF)
                                  19   P.O. Box 705
                                       Soledad, CA 93960
                                  20

                                  21

                                  22   Dated: April 25, 2019
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25                                                      Lashanda Scott, Deputy Clerk to the
                                  26                                                      Honorable CHARLES R. BREYER

                                  27

                                  28
                                                                                          7
